Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a noodle with a low cross-linked pea starch.  It is unclear what level of cross-linking qualifies as low in this instance.  The specification provides examples using STMP as the cross-
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed invention is for a low cross-linked pea starch with a phosphorus content of 5 – 10 mg per kg crude starch and for the gelatinization temperature of the starch to be 75.4°C.  The instant specification teaches this can be done by cross-linking the starch with low levels of STMP (~.04%).  No prior art was found that used such a low level of cross-linking reagent with only STMP on pea starch, nor was there any motivation from the prior art to use such a low level of STMP in cross-linking pea starch.
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S Lim and P A Seib, (“Preparation and pasting properties of wheat and corn starch phosphates,” Cereal Chem. 70(2):137-144 1993) teaches the paste consistency of starch cross-linked with STMP, STPP, or both.
S Heo (“Effect of cross-linking on physicochemical and in vitro digestibility properties of potato starch,” Emirates Journal of Food and Agriculture. 2017. 29(6): 463-469) teaches the use of low levels of cross-linking reagents.
J Zhao (“Level and position of substituents in cross-linked and hydroxypropylated sweet potato starches using nuclear magnetic resonance spectroscopy,” Carbohydrate Polymers 131 (2015) 424–431) teaches the distribution of phosphorous and cross-linking in sweet potato starch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791      
                                                                                                                                                                                                  /Nikki H. Dees/Primary Examiner, Art Unit 1791